NUMBER 13-18-00607-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


                          EX PARTE FABIAN GARCIA



                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.


                                     ORDER
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      Appellant’s brief was originally due on December 21, 2018. On January 17, 2019,

current counsel made an appearance in the case and was then granted an extension of

time to file a brief until March 21, 2019. The Court has considered several subsequent

motions for extension, including on December 23, 2019, when appellate counsel cited a

missing exhibit as the cause for delay. On January 6, 2020, the record was supplemented

with the exhibit at issue and a subsequent order granting an extension with the new
deadline on February 21, 2020. To date, the Court has yet to receive appellant’s brief.

On March 2, 2020, the Court abated for further findings from the trial court, and on March

18, 2020, the Court received the supplemental record containing such findings. The Court

ordered appellant’s brief due May 4, 2020; however, appellant filed a motion to extend

that deadline by an additional 10 days.

         The Court, having considered the motion, finds the motion shall be GRANTED in

part and DENIED in part. IT IS SO ORDERED that the Honorable Joseph Connors,

counsel for appellant, file the appellate brief with this Court on or before 5:00 p.m. on May

11, 2020. If the Honorable Joseph Connors fails to file the appellate brief with this Court

on or before 5:00 p.m. on May 11, 2020, then the Honorable Joseph Connors is

ORDERED to make arrangements, with the Clerk of the Court, to appear via telephone

on May 12, 2020 at 9:00 a.m., to show cause why he should not be held in contempt of

court.

         The Honorable Joseph Connors is admonished, absent further exigent

circumstances, this Court may find counsel in contempt for failing to follow this

and its previous order to file appellant’s brief.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of May, 2020.